ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-02_JUD_01_PO_03_FR.txt. OPINION DISSIDENTE DE M. PADILLA NERVO
[Traduction]

Je ne suis pas en mesure de souscrire à l’arrêt de la Cour dans la
présente procédure.

Je ne puis pas approuver la méthode et le raisonnement suivis par la
Cour pour écarter et rejeter un peu rapidement les objections et les
arguments opposés à sa compétence pour connaître de la requête au
fond.

En formulant des assertions par trop dogmatiques et formalistes, la
Cour risque de donner l'impression qu’elle a surtout eu le souci de
rechercher la justification juridique d’une prémisse déjà admise de
caractère quelque peu axiomatique.

Certes, il n’en est rien, mais à mon avis les objections élevées n’ont
pas été réfutées de façon convaincante.

L’exposé de principes généraux et l’invocation de la pratique établie
de la Cour concernant certaines questions mises en jeu par des décisions
antérieures ne fournissent pas nécessairement une solution valable pour
le problème qui se pose dans l'affaire actuelle, qui présente des carac-
téristiques exceptionnelles et des particularités tout à fait inédites, et où
la question de la compétence et la question de fond sont mutuellement
liées à plusieurs points de vue.

Tous ces éléments étaient d’ailleurs présents dans l’affaire relative
à la Compétence en matière de pêcheries, mesures conservatoires, ordon-
nance du 17 août 1972. Les opinions que j'avais exprimées alors de-
meurent valables.

Dans la présente procédure, un arrêt a été prononcé concernant un
Etat qui refuse de reconnaître la compétence de la Cour, qui n’est pas
partie à cette procédure et dont les droits souverains sont compromis.

Il n’est pas établi que la prétention de la République d’Islande à
étendre sa compétence en matière de pêcheries jusqu’à 50 milles marins
autour de ses côtes soit contraire au droit international.

La Cour invoque surtout pour fonder sa compétence l’échange de
notes du 19 juillet 1961, accord qui, d’après la République d'Islande, a
entièrement atteint son but et son objet, dont elle considère que les
dispositions ne sont plus applicables et sont donc devenues caduques.

Le ministre des Affaires étrangères d'Islande a envoyé au Greffier,
le 27 juin 1972, une lettre au sujet du dépôt, intervenu le 5 juin 1972,
d’une requête par laquelle le Gouvernement de la République fédérale
d'Allemagne introduisait une instance contre l'Islande,

36
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 82

A cette lettre étaient joints plusieurs documents concernant l’origine
et l'extinction de l’accord du 19 juillet 1961, ainsi que «le changement
de circonstances résultant de l’exploitation toujours croissante des res-
sources de la pêche dans les mers entourant l'Islande».

La lettre mentionne le différend avec la République fédérale, qui
s’opposait à la limite de pêche de 12 milles établie par le Gouvernement
islandais en 1958, et se réfère à l’échange de notes de 1961.

L'Islande déclare que «l’échange de notes de 1961 est intervenu dans
des circonstances extrêmement difficiles».

Au paragraphe 5 de la requête introductive d'instance de la République
fédérale, il est question:

«d'incidents où étaient impliqués, d’une part, des navires
garde-côtes islandais et, de l’autre des navires de pêche britanniques
et des bâtiments de la marine royale du Royaume-Uni chargés de la
protection des pêcheries.»

Il ressort des déclarations ci-dessus que de telles circonstances n’étaient
pas des plus favorables pour négocier et conclure l’accord de 1961.
Le ministre des Affaires étrangères d’Islande indique en outre:

«L'accord réglant le différend dont il s'agissait et par conséquent
la possibilité d’une instance devant la Cour (à laquelle le Gouverne-
ment islandais s’est constamment opposé pour les différends con-
cernant l'étendue de sa compétence exclusive en matière de pêcheries)
n'avaient pas un caractère permanent. En particulier on ne saurait
considérer comme permanent un engagement de se soumettre au
règlement judiciaire. Rien dans cette situation ni dans une règle
générale du droit international contemporain ne justifierait une autre
manière de voir.

L'accord enregistré dans l’échange de notes de 1961 ayant pris
fin, la Cour ne pouvait se fonder sur son Statut le 5 juin 1972 pour
exercer sa compétence dans l’affaire visée par la République fédérale.

Considérant que les intérêts vitaux du peuple islandais sont en
jeu, le Gouvernement islandais porte respectueusement à la con-
naissance de la Cour qu’il n’est pas disposé à lui attribuer compétence
dans une affaire qui concernerait l'étendue des pêcheries islandaises,
en particulier dans l’instance que le Gouvernement de la République
fédérale d'Allemagne a voulu introduire le 5 juin 1972.»

L’échange de notes du 19 juillet 1961 sur lequel la requête fonde la
compétence de la Cour mentionne la résolution du Parlement islandais
du 5 mai 1959, aux termes de laquelle «il convient de s’efforcer d'obtenir»
la reconnaissance des droits de pêche de l'Islande sur l’ensemble du
plateau continental.

Dans la note du 19 juillet 1961, il est dit que «Le Gouvernement

37
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 83

islandais continuera de s’employer à mettre en œuvre la résolution de
l'Althing en date du 5 mai 1959 relative à l'élargissement de la juridiction
sur les pêcheries autour de l’Islande ...» (les italiques sont de nous).
Quand l'Islande affirme que son plateau continental doit être considéré
comme une partie du pays lui-même, elle peut s’appuyer sur la convention
relative à cette question, signée à Genève le 29 avril 1958.
Dans son arrêt du 20 février 1969, la Cour a énoncé:

«la plus fondamentale de toutes les règles de droit relatives au
plateau continental et qui est consacrée par l’article 2 de la Conven-
tion de Genève de 1958 ...: les droits de l’Etat riverain concernant
la zone de plateau continental qui constitue un prolongement
naturel de son territoire sous la mer existent ipso facto et ab initio
en vertu de la souveraineté de l'Etat sur ce territoire et par une
extension de cette souveraineté sous la forme de l’exercice de droits
souverains aux fins de l’exploration du lit de la mer et de l’exploita-
tion de ses ressources naturelles. JI y a là un droit inhérent. Point
n’est besoin pour l’exercer de suivre un processus juridique particulier
ni d'accomplir des actes juridiques spéciaux. Son existence peut être
constatée, comme cela a été fait par de nombreux Etats, mais elle
ne suppose aucun acte constitutif. Qui plus est, ce droit est indé-
pendant de son exercice «effectif». Pour reprendre le terme de la
Convention de Genève, il est «exclusif» en ce sens que, si un Etat
riverain choisit de ne pas explorer ou de ne pas exploiter les zones
de plateau continental Jui revenant, cela ne concerne que lui et nul
ne peut le faire sans son consentement exprès.» (C.Z.J. Recueil 1969,
p. 22, par. 19).

Le Gouvernement islandais, dans les renseignements et les documents
envoyés à la Cour, donne des raisons et des explications bien motivées
de son droit souverain d'étendre sa compétence en matière de pêcheries
à la totalité de la zone du plateau continental.

Depuis toujours les pêcheries côtières de l'Islande constituent le
fondement même de l’économie du pays.

Les pêcheries côtières sont indispensables à l’économie islandaise; sans
elles, le pays n'aurait pas été habitable.

L'Islande est située sur une plate-forme ou plateau continental, dont
les contours sont concentriques à ceux du pays lui-même. Ces terrasses
sous-marines peu profondes présentent des conditions idéales pour les
zones de frai et d’alevinage dont la préservation et l’utilisation sont
indispensables à la vie du pays. Il est de plus en plus généralement admis
que les pêcheries côtières dépendent des conditions particulières existant
dans les zones littorales, lesquelles fournissent l’environnement nécessaire
aux réserves de poisson. Cet environnement fait partie intégrante des
ressources naturelles du pays riverain.

Le plateau continental est en réalité l’assise sur laquelle ie pays repose
et il doit être considéré comme une partie du pays lui-même.

38
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 84

Les intérêts vitaux du peuple islandais sont donc en jeu. Ils doivent
être protégés.

La position prioritaire de l’Etat côtier a toujours été reconnue grâce
au système des limites de pêche. Dans le passé, ces limites ont été souvent
établies sans que l’on tienne aucun compte des intérêts de l'Etat riverain.
Elles doivent plutôt leur origine à l'influence prépondérante des nations
pratiquant la pêche lointaine, qui souhaitaient pêcher aussi près que
possible des côtes des autres nations et, souvent, ravageaient une zone
avant de passer à une autre.

Dans un système de développement progressif du droit international,
la question de la limite de pêche exclusive doit être réexaminée du point
de vue de la protection et de l’utilisation des ressources côtières in-
dépendamment d’autres considérations qui portent sur l'étendue de la
mer territoriale. La communauté internationale reconnaît de plus en plus
que les ressources de la pêche côtière doivent être considérées comme un
élément des ressources naturelles de l'Etat riverain. La situation parti-
culière des pays qui sont tributaires avant tout des pêcheries côtières
a été admise, d’une manière générale, lors des deux conférences de
Genève de 1958 et 1960. Depuis lors cette idée a été maintes fois exprimée,
que ce soit dans la législation de divers pays ou dans d’importantes
déclarations politiques. L'évolution se fait résolument dans cette direc-
tion.

Rappelant les raisons qui l'avaient amené à adopter une nouvelle
réglementation sur l’exclusivité de sa compétence en matière de pêcheries
dans la zone du plateau continental, le Gouvernement islandais a déclaré
ce qui suit:

«Dans l’aide-mémoire du 31 août 1971, il était indiqué: «en vue
de renforcer les mesures de protection essentielles pour la pré-
servation des intérêts vitaux du peuple islandais dans les mers qui
entourent ses côtes, le Gouvernement islandais considère comme
essentiel d'étendre sa zone de compétence exclusive sur les pêcheries
autour des côtes de manière à inclure les espaces marins situés
au-dessus du plateau continental». Il était ajouté que, de l’avis
du Gouvernement islandais, l’objet et le but des dispositions de
lPéchange de notes de 1961 visant le recours au règlement judiciaire
dans certains cas avaient été entièrement atteints. En conséquence,
le Gouvernement islandais considère que les dispositions des notes
échangées ne sont plus applicables et sont donc devenues caduques.»
(Aide-mémoire du Gouvernement islandais en date du 24 février
1972, annexe H' à la requête de la République fédérale.)

«Au cours des dix années écoulées, le Gouvernement de la Ré-
publique fédérale a bénéficié de la politique du Gouvernement
islandais tendant à suspendre pour une durée raisonnable et équitable
tout nouvel élargissement des limites de la juridiction exclusive
sur les zones de pêche. Etant donné l’évolution scientifique et
économique qui s’est produite (et notamment la menace toujours

39
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 85

plus grande d’une orientation des activités de pêche intensives vers
la zone islandaise) la poursuite de cette politique du Gouvernement
islandais a des conséquences excessivement lourdes et inacceptables
etelle porte préjudice à la conservation des ressources de la mer dont
dépend la subsistance de la population islandaise.» (Les italiques
sont de nous.} (Aide-mémoire du Gouvernement islandais en date
du 31 août 1971, annexe D à la requête de la République fédérale.)

Non seulement l’Islande mais encore bien d’autres pays riverains dans
toutes les régions du monde connaissent par expérience les effets néfastes
de la menace toujours plus grande d’une intensification de la pêche près
de leur littoral que font peser des flottilles étrangères de bateaux de pêche
munis, comme les chalutiers modernes de la République fédérale d’Alle-
magne, d’un équipement technique complexe. Les progrès techniques
réalisés dans ce domaine se traduisent par un changement de circonstances
qui peut modifier radicalement la situation antérieure.

L’accord que constitue l’échange de notes du 19 juillet 1961 envisageait
déjà que la République d’Islande étendrait la limite de sa compétence
sur les pêcheries au-delà de 12 milles.

S’il avait été contraire au droit international d’envisager une telle ex-
tension, le Royaume-Uni et la République fédérale d'Allemagne n’au-
raient pas accepté l’insertion d’une déclaration de ce genre dans l’échange
de notes officiel.

Cet échange de notes contient la reconnaissance implicite du droit de
l'Islande d’étendre sa compétence en matière de pêcheries.

Ayant reconnu l’importance exceptionnelle des pêcheries côtières pour
Péconomie islandaise, la République fédérale d'Allemagne a accepté les
propositions formulées par le Gouvernement islandais et notamment
celle qui figure au paragraphe 5 où il est dit: «Le Gouvernement islandais
continuera de s’employer à mettre en œuvre la résolution de l’Althing en
date du 5 mai 1959 relative à l’élargissement de la juridiction sur les
pêcheries autour de l’Islande» (les italiques sont de nous); d’après cette
résolution, l'Islande doit s’efforcer d’obtenir la reconnaissance de ses
droits sur toute la zone du plateau continental, conformément à la loi de
1948 concernant la conservation scientifique des pêcheries du plateau
continental.

La République fédérale n’a pas objecté que ces droits n’existaient pas;
elle a accepté la proposition dont la contrepartie était l’obligation pour
l’Islande de notifier six mois à l’avance toute mesure tendant à étendre sa
juridiction sur les pêcheries.

A supposer qu’un différend survienne en la matière, cela ne concer-
nerait pas la reconnaissance déjà admise implicitement du droit de
l'Islande à étendre sa compétence en matière de pêcheries.

Pour les Etats riverains, les ressources biologiques de la mer au-dessus
de leur plateau continental et dans la zone de pêche contigué à leur mer
territoriale sont une richesse essentielle.

Le développement progressif du droit international suppose la recon-

40
COMPETENCE PECHERIES (OP. DISS. PADILLA NERVO) 86

naissance de la notion de mer patrimoniale qui s’étend depuis les eaux
territoriales jusqu’à une certaine distance, fixée par l'Etat riverain inté-
ressé dans l'exercice de ses droits souverains, en vue de protéger les
ressources dont dépendent son développement économique et la subsis-
tance de sa population.

Cette notion n’est pas nouvelle. Elle a trouvé expression dans nombre
de déclarations par lesquelles les gouvernements ont proclamé, comme
des éléments de leur politique maritime internationale, leur souveraineté
et leur compétence exclusive en matière de pêcheries sur les eaux adjacen-
tes à leurs côtes.

Neuf Etats ont fixé à 200 milles marins à partir de leur littoral la zone
de leur compétence exclusive sur les pêcheries. Il y a vingt ans que cer-
tains appliquent une réglementation en ce sens, depuis que la «déclara-
tion de Santiago» a été signée par les Gouvernements du Chili, de
lEquateur et du Pérou en août 1952.

Le texte des notes du 19 juillet 1961 est susceptible d’interprétations
différentes en ce qui touche sa durée d’application, son objet et les obli-
gations qu'il impose.

On ne saurait prétendre que la clause compromissoire a un caractère per-
manent ou oblige l’Islande à fixer de façon définitive la limite de sa
juridiction sur les pêcheries à 12 milles.

Si l’objet et le but de la disposition prévoyant le recours au règlement
judiciaire ont été pleinement atteints et ont valablement pris fin, cette
disposition n'offre plus aucune base sur laquelle fonder la compétence
de la Cour — et à mon avis c’est le cas.

Il y a beaucoup d’arguments et de raisons valables qui militent en
faveur de la thèse islandaise selon laquelle l'échange de notes est devenu
caduc.

Depuis que cet échange de notes a été négocié, un changement fonda-
mental de circonstances est intervenu et de nouvelles règles et normes de
droit international coutumier sont apparues et se sont développées, qui
permettent aux Etats riverains d'étendre leur juridiction en matière de
pêcheries sur les eaux qui recouvrent leur plateau continental.

A Pheure actuelle (et ce depuis les deux conférences sur le droit de la
mer), il est universellement entendu que tout Etat riverain a le droit de
porter la limite de ses eaux territoriales à une distance de 12 milles.
Beaucoup d’Etats ont adopté cette limite, y compris la République fédé-
rale d’Allemagne. L’Islande ne saurait étre juridiquement tenue de
payer le prix ou la contrepartie de la reconnaissance de son propre droit.
Qui plus est, en matiére de droits de péche exclusifs ou préférentiels dans
les eaux situées au-delà de la mer territoriale, beaucoup d’Etats d’Améri-
que ont revendiqué une extension de leur juridiction jusqu’à 200 milles
marins à partir de leurs côtes. Dans d’autres régions, plusieurs Etats ont
émis des revendications analogues et de nouvelles normes ont été adop-
tées à cet égard. Le Sénégal, par une loi en date du 19 avril 1972, a
déclaré étendre sa juridiction jusqu’à une distance de 110 milles marins
au-delà de la limite de sa mer territoriale.

41
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 87

D’autres exemples de normes nouvelles apparaissent dans les conclu-
sions et recommandations du Séminaire régional des Etats africains sur
le droit de la mer, qui comprennent les dispositions suivantes :

«Les Participants:

Recommandent aux Etats africains d’étendre leur souveraineté
sur toutes les ressources de la haute mer adjacente à leur mer terti-
toriale dans le cadre d’une zone économique à établir et qui com-
prendra au moins le plateau continental;

Invitent tous les Etats africains à défendre le principe de cette
extension de souveraineté à la prochaine Conférence internationale
sur le droit de la mer.»

Le paragraphe 5 de l'échange de notes déclarait que l'Islande conti-
nuerait de s’employer à mettre en œuvre la résolution de l’Althing. L’ac-
ceptation de cette déclaration revenait à reconnaître implicitement qu’en
agissant éventuellement ainsi l’Islande ne se rendrait coupable d’aucune
violation du droit international.

L'intérêt qu’a le Gouvernement islandais à chercher à faire recon-
naître ses droits sur une zone de pêche recouvrant l’ensemble du plateau
continental est nécessairement un intérêt continu et permanent car il
touche sa propre souveraineté; c’est un intérêt qui sera fortifié chaque
jour par la volonté et la détermination du peuple d'Islande et qui durera
aussi longtemps que le pays lui-même. La prétention de l'Islande à des
droits de pêche exclusifs sur toute la zone du plateau continental est
affirmée quant à son but, son intention et son objet depuis 1959 et cette
prétention a été reconnue dans l’échange de notes de 1961. A mon avis,
on ne saurait nier le droit de l'Islande de chercher à mettre en œuvre la
résolution de PAlthing.

Je ne peux donc souscrire à l'affirmation qui figure dans l’arrêt selon
laquelle le droit de la République fédérale d'Allemagne de contester une
telle extension devait durer «aussi longtemps que l'Islande pourrait
chercher à mettre en œuvre la résolution de l’Althing».

La conséquence de cette affirmation semblerait être (en théorie) que le
droit de la République fédérale d’invoquer la compétence de la Cour en la
matière devait durer à perpétuité, sans qu’il y ait à prendre en considé-
ration un changement fondamental des circonstances, l'apparition de
nouvelles normes de droit coutumier ou d’autres facteurs portant atteinte
en fait à la validité de la prétendue «clause compromissoire».

Le 29 septembre 1972 le ministre des Affaires étrangères d’Islande a
déclaré devant l’Assemblée générale des Nations Unies lors du débat
général, à propos de la procédure engagée par le Royaume-Uni:

«Mon gouvernement estime que l’absence de compétence est
évidente puisque son consentement n'existait plus lorsqu'on a cherché
à obtenir une action de la Cour.» (Cf. art. 34 de la convention de
Vienne sur le droit des traités.) (Les italiques sont de nous.)

42
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 88

On peut donc conclure que beaucoup de changements fondamentaux
sont intervenus dans les circonstances qui existaient en 1961 quand
l’échange de notes a eu lieu, et que c’est à bon droit que l'Islande a in-
voqué cet argument pour soutenir que l’accord n’est plus en vigueur.

Au cours des dernières décennies, de profondes mutations se sont
produites dans les domaines politique, social, économique et technique.
La nécessité d'établir un juste équilibre entre les nations puissantes et
faibles, entre les pays industriels et ceux qui sont en voie de développement,
se fait chaque jour plus urgente.

La lutte pour la liberté et l’autodétermination des peuples dépendants
a été couronnée de succès. De nombreux Etats récemment créés apportent
maintenant des façons de voir, des forces et des possibilités de coopération
nouvelles à la communauté des nations.

Les efforts déployés pour revendiquer leurs droits souverains sur les
ressources naturelles quileur appartiennent sont le commun dénominateur
des Etats côtiers de par le monde.

Les vieilles pratiques et les situations inéquitabies dites traditionnelles
sont déjà révolues et vont bientôt disparaître. Le besoin et la volonté
d'éliminer les injustes privilèges obtenus par la supériorité affirmée de la
force s’imposent chaque jour davantage. Ces faits ont créé de nouvelles
circonstances qui entraînent à leur tour d’autres changements.

Les règles coutumières qui se font jour sur les problèmes de la mer ont
trouvé leur expression dans de nombreuses proclamations politiques,
dans des déclarations de gouvernements, dans les lois et règlements mis
en œuvre par les Etats côtiers dans de nombreuses régions du monde en
vue de revendiquer leurs droits souverains et leur juridiction non seule-
ment sur leur mer territoriale mais sur les eaux recouvrant leur plateau
continental.

D’importantes déclarations de principes ont été faites au sein de
conférences internationales régionales et le développement progressif du
droit de la mer s’en trouve accéléré.

Les concepts et les idées auxquels l'adoption de ces principes a donné
une nouvelle forme prévalaient déjà parmi les juristes et les hommes
d'Etat d'Amérique il y a plus de vingt ans. Ces principes s'appliquent
aussi à la situation des autres Etats côtiers dans les autres continents
et l'Islande ne saurait en être exclue.

La conférence spéciale des pays de la région des Caraïbes a formulé une
déclaration de principes; je cite certains d’entre eux parce qu’ils ont
rapport aux points en question:

«Rappelant: Que les Conférences internationales américaines
réunies à Bogota en 1948 et à Caracas en 1954 ont reconnu que les
populations des Amériques dépendent de leurs ressources naturelles
comme moyen de subsistance et ont proclamé le droit de protéger,
conserver et développer ces richesses, comme d’en assurer l’utili-
sation et la jouissance,

Qu'en 1956 ont été adoptés les Principes de Mexico sur le

43
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 89

régime juridique de la mer, qui ont été admis comme «expression de
la conscience juridique du Continent et comme applicables par les
Etats américains» et qui ont établi les bases de l’évolution du droit
de la mer qui a abouti, la même année, lors de la Conférence spéciale
de la capitale dominicaine, à l’énonciation de concepts qui ont été
reconnus par la Conférence des Nations Unies sur le droit de la mer,
à Genève, en 1958.

Considérant: ... Que les ressources renouvelables et non renouvela-
bles de la mer contribuent à élever le niveau de vie des pays en voie
de développement, ainsi qu’à stimuler et accélérer leurs progrès;

Que lesdites ressources ne sont pas inépuisables, car les espèces
vivantes peuvent se raréfier et même s’éteindre comme suite à une
exploitation irrationnelle ou à la pollution; ...

Formule la déclaration de principes ci-après:

Mer territoriale. … La largeur de cette zone et la manière dont elle
est délimitée doivent faire l’objet d’un accord international, de pré-
férence de portée universelle. Tout Etat a, entre-temps, le droit de
fixer la largeur de sa mer territoriale jusqu’à une limite de 12 milles
_ marins à partir de la ligne de base applicable...

Mer patrimoniale. L'Etat riverain exerce des droits de souve-
raineté sur les ressources naturelles, renouvelables et non renouve-
lables, qui se trouvent dans les eaux, sur le lit et dans le sous-sol,
d’une zone adjacente à la mer territoriale, dénommée mer patri-
moniale.

L’Etat riverain a le devoir de promouvoir et le droit de réglementer
les recherches scientifiques dans la mer patrimoniale, comme celui
d’adopter les mesures nécessaires pour éviter la pollution du milieu
marin et pour assurer sa souveraineté sur les ressources.

La largeur de la mer patrimoniale doit faire l’objet d’un accord
international, de préférence de portée universelle. La somme de
cette zone et de la mer territoriale, compte tenu des circonstances
géographiques, ne doit pas être supérieure au total à 200 milles
marins.

Plateau continental. L'Etat riverain exerce des droits souverains sur
le plateau continental aux fins de l'exploration de celui-ci et de l’exploi-
tation des ressources naturelles qui s’y trouvent.

Le plateau continental comprend le lit de la mer et le sous-sol des
régions sous-marines adjacentes aux côtes, mais situées au-delà de
la mer territoriale, jusqu’à une profondeur de 200 mètres ou davan-
tage jusqu’au point où la profondeur des eaux surjacentes permet
l’exploitation des ressources naturelles desdites régions.

En outre, les Etats participant à la présente Conférence émettent

44
COMPETENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 90

Vavis queles délégationslatino-américaines au Comité des utilisations
pacifiques du fond des mers et des océans des Nations Unies de-
vraient préconiser une étude relative à l’utilité et à l’opportunité de
fixer pour le plateau des limites extérieures précises, compte tenu de
la limite extérieure de l’émersion continentale.

Dans la partie du plateau continental couverte par la mer patri-
moniale, le régime juridique prévu pour ladite mer est applicable.
En ce qui concerne la partie non couverte par la mer patrimoniale,
le régime établi par le droit international pour le plateau continental
est applicable.» (Les italiques sont de nous.)

L'obligation de négocier est un principe de droit international général.
La République fédérale d'Allemagne et l'Islande ont accepté de négocier
en vue de parvenir à un accord par des moyens pacifiques. Beaucoup d’of-
fres raisonnables ont été faites par l’Islande au cours des négociations.
Que la République fédérale ait voulu obtenir plus de concessions et
qu’elle ait interrompu unilatéralement le processus de négociation en
introduisant une instance devant la Cour, cela ne signifie pas qu’un
accord par voie de négociation était impossible et que tous les efforts
dans ce sens devaient être abandonnés.

La République fédérale d'Allemagne a communiqué à la Cour des
renseignements sur les propositions faites par l'Islande pendant les
négociations relatives à un accord provisoire.

La République fédérale n’a élevé à l’époque aucune objection quant au
droit de l’Islande d’exercer sa juridiction sur les zones de pêche situées
en deçà de la limite des 50 milles. Elle ne conteste pas le droit qu'avait
l'Islande d’imposer des restrictions et de fixer les conditions dans les-
quelles les navires immatriculés dans la République fédérale pouvaient
être autorisés à pêcher dans les eaux revendiquées par l'Islande en appli-
cation de la résolution de l’Althing.

Lorsqu'elle a examiné la première proposition concrète faite par
l'Islande au cours des négociations, la République fédérale n’a pas allégué
que la prétention de l’Islande d'étendre sa zone de juridiction au-delà de
la limite des 12 milles était contraire audroit international. La République
fédérale a protesté contre la nature des restrictions proposées et l’effet
qu’elles pouvaient avoir sur les prises de poisson effectuées par ses
navires. L'Islande a proposé que l’arrangement s'applique jusqu’à la
fin de 1973. A ce propos, la République fédérale a dit à la Cour que les
restrictions proposées par l'Islande «entraineraient, par leurs effets com-
binés, une réduction radicale du volume des prises annuelles des navires
de pêche de la République fédérale d'Allemagne à environ 20 pour
cent seulement du chiffre annuel actuel».

Au lieu. de poursuivre les négociations, la République fédérale, en
soumettant sa requête à la Cour et en demandant des mesures conser-
vatoires, escomptait que l'Islande se soumettrait à ses exigences dans des
circonstances aussi difficiles que celles qui existaient lorsque l'échange

45
COMPETENCE PECHERIES (OP. DISS. PADILLA NERVO) 91

de notes du 19 juillet 1961 a mis fin à Popposition de la République
fédérale a la limite de péche de 12 milles.

Le fait méme de négocier un arrangement qui permette au Royaume-
Uni et à la République fédérale d’Allemagne de pêcher dans certaines
parties de la zone de 50 milles relevant de la juridiction de l’Islande en
matiére de pécheries constitue une reconnaissance explicite du droit de
l'Islande d’élargir les limites de sa zone de pêche et une reconnaissance
implicite que cet élargissement n’est pas contraire au droit international;
en effet, le droit d’agir ainsi existe ou n’existe pas, mais ne saurait faire
l’objet de négociations bilatérales. Si cet élargissement constitue une
violation de la liberté de la haute mer, le consentement de la République
fédérale ne peut rendre légal un acte illégal; son consentement ne peut non
plus déterminer quelle étendue de la haute mer l'Islande peut revendi-
quer — 12 milles marins en 1961 et 50 milles marins à présent, pour
autant que la République fédérale donne son consentement et qu’un
accord bilatéral soit conclu à cet effet.

L’assertion selon laquelle l’échange de notes de 1961 est intervenu
dans des circonstances extrêmement difficiles n’est pas contestée (para-
graphe 5 de la requête de la République fédérale d'Allemagne). La Cour
ne doit pas négliger ce fait et n’a pas besoin de demander des preuves
écrites établissant la nature de la force qui a été utilisée ni sous quelle
forme et de quelle manière elle l’a été (article 52 de la convention de
Vienne sur le droit des traités).

Une grande puissance dispose de bien des moyens pour utiliser la force
et exercer une pression sur une petite nation, ne serait-ce qu’en insistant
par voie diplomatique pour faire admettre et accepter ses vues. Les pro-
fesseurs, juristes et diplomates qui sont au fait des relations internationa-
les et de la politique étrangère savent bien que certaines «notes» remises
par le gouvernement d’une grande puissance au gouvernement d’une
petite nation peuvent avoir le même objet et le même effet que l’utili-
sation ou Ja menace de la force.

Il y a des pressions morales et politiques qui ne peuvent être établies
au moyen de preuves dites documentaires mais dont l’existence est en
fait incontestable et qui ont, au cours de l’histoire, abouti à des traités et
conventions dont on prétend qu’ils ont été conclus librement et sont sou-
mis au principe pacta sunt servanda.

(Signé) Luis PADILLA NERVO.

46
